211 S.W.3d 200 (2007)
Alvin PENN, Appellant
v.
ANC RENTAL CORP d/b/a Alamo Rent-a-Car; Treasurer of the State of Missouri-Custodian of the Second Injury Fund, Respondent.
No. WD 66696.
Missouri Court of Appeals, Western District.
January 16, 2007.
*201 Jerrold Kenter, Kansas City, KS, for Appellant.
David F. Menghini, Douglas M. Greenwald, Kansas City, KS, for Respondent ANC.
Cara L. Harris, Second Injury Fund, Springfield, MO, for Respondent State of Missouri.

ORDER
PER CURIAM.
This appeal involves a final award issued by the Labor and Industrial Relations Commission of Missouri affirming: (1) the denial of permanent total disability as to employability; (2) the denial of claims against the employer for past medical bills of $12,304.32; (3) the denial of future medical care expenses; and (4) the denial of permanent total medical disability. This court finds, contrary to Penn's claims, that the award was supported by sufficient competent evidence in the record and was not against the weight of the evidence. Judgment affirmed. Rule 84.16(b).